Granger, J.
A new trial is sought in this case solely on the ground of the exclusion of certain questions which the defendant’s counsel asked of one of the witnesses sum- . a moned for the defendant. We think the ruling of the court was proper.
The first question was as to the price for which the witness would have been willing to attend upon Mr. Gallup. The point in issue was the value of the services of the plaintiff as a nurse in taking care of him. It was of no importance what the witness would have been willing to do it for. He might, for reasons of his own, have been willing to do it for less than it was really worth. Besides this, he had had comparatively little experience in taking care of the sick and was not a professional nurse. The plaintiff had had forty years experience in it, and for the last twenty years had followed nursing as a business. It is true she was not a hospital trained nurse, but she had acquired skill from long experience, and the value of her services as a skillful nurse is not to be measured by the value of the services of the witness, even if his statement of what he would be willing to do it for could be regarded as evidence of the value of his services.
The other two questions relate to the cost of the service of “ a competent man ” in taking care of Mr. Gallup and doing certain out-door work. The fact that the out-door work was included is perhaps of no importance, since the value of the whole service was put by the witness below the price charged by the plaintiff. But here again the attempt is made to determine the value of the skilled service of the plaintiff by ascertaining what a merely “ competent ” man would have been satisfied with. If Mr. Gallup chose *282to employ a nurse of greater experience and skill than he needed, it is no reason why that experience and skill should not be adequately paid for.
A new trial is not advised.
In this opinion the other judges concurred.